ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Status of application
This application was withdrawn from issue on 8/17/2022.  In view of the below examiner amendment, this allowability notice applies.
The 7/11/2022 and 7/26/2022 allowability notices and the 8/11/2022 response to the 8/1/2022 Rule 312 amendment remain in effect, except that the below examiner amendment additionally applies as the complete listing of the allowed claims.

Examiner amendment
Consistent with the attached interview summary, the attached "2022-08-25 examiner amendment.pdf" is a complete listing of the allowed claims as amended for allowance.

Claim interpretations
Previous claim interpretations regarding claim citations to tables in the specification are mooted by the above examiner amendment.

Reasons for allowance
Claims 1-9, 11-13, 15-22, 24-28 and 30-37, as presented in the above examiner amendment, are allowed as discussed in the 7/11/2022 allowability notice (p. 2).  (Claims 10, 14, 23 and 29 are canceled.)

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631